Citation Nr: 1811505	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-05 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for obstructive sleep apnea.

2. Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.

3. Entitlement to service connection for an acquired psychological disorder other than posttraumatic stress disorder (PTSD). 

4. Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness.

5. Entitlement to service connection for a respiratory disability, other than obstructive sleep apnea, to include as due to an undiagnosed illness.

6. Entitlement to service connection for a disability manifesting in muscle pain, to include as due to an undiagnosed illness.

7. Entitlement to service connection for a disability manifesting in sleep disturbance, other than obstructive sleep apnea and PTSD.

8. Entitlement to an evaluation for PTSD in excess of 50 percent disabling prior to September 29, 2014.

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 29, 2014.


REPRESENTATION

Appellant represented by:	Brendan B. Garcia, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994, with service in Saudi Arabia. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006, May 2012, April 2014, and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Seattle, Washington, Denver Colorado, and Portland, Oregon, as well as the Washington, District of Columbia, Appeals Management Center. 

In August 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record.

The issue of entitlement to service connection for an acquired psychological disorder other than PTSD was previously denied in a February 2016 Board decision. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a June 2017 Memorandum Decision, the Court vacated the Board's denial. The issue is again before the Board.

The issues of entitlement to service connection for sleep apnea, a respiratory disorder, muscle pain, a gastrointestinal disorder, and a sleep disturbance were referred to the AOJ in a Febraury 2011 Board remand. After reviewing the evidence of record, the Board has recharacterized the issue of entitlement to service connection for a respiratory disorder to exclude sleep apnea because service connection for sleep apnea had been denied in previous rating decisions and was also simultaneously referred as a separate issue. Similarly, the issue of entitlement to service connection for sleep disturbance has been characterized to exclude sleep apnea (for the same reasons just explained) and PTSD, because the Veteran is already service-connected for PTSD and the evidence reflects that sleep disturbance may be a symptom of that disability (see below for further detail). 

All issues except entitlement to service connection for a respiratory disability and a disability manifesting in muscle pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran does not have a diagnosed respiratory disability other than sleep apnea, nor does he have respiratory manifestations of an undiagnosed illness.

2. The Veteran does not have a disability manifesting in muscle pain, nor does he have muscle pain manifestations of an undiagnosed illness.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a respiratory disability have not been met. 38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).

2. The criteria for entitlement to service connection for a disability manifesting in muscle pain have not been met. 38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In September 2015, the Veteran's representative indicated that the Veteran received treatment at the VA Medical Centers (VAMCs) in Los Angeles and Denver. VA has obtained VA treatment records from the Ft. Harrison, Montana VAMC, White City VAMC, Denver VAMC, Dallas VAMC, West Los Angeles VAMC, Roseburg VAMC, Palo Alto VAMC, and Salt Lake City VAMC.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist regarding the matters being denied herein. See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

For Veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome). See 38 C.F.R. § 3.317.

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, muscle pain and signs or symptoms involving the respiratory system. 38 C.F.R. § 3.317(b).

In the absence of a current diagnosed disability, service connection cannot be granted for such disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

When there is an approximate balance of positive and negative evidence, the benefit of the doubt shall be given to the Veteran. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. If the preponderance of the evidence is against the claim, the claim is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Respiratory Disability

During an August 2010 Board hearing, the Veteran's representative indicated that the Veteran had respiratory issues that could be a manifestation of an undiagnosed illness.

In March 2011, the Veteran underwent a VA examination, during which he reported that he did not recall any specific breathing issues other than sleep apnea. He reported no specific instances of shortness of breath, dyspnea on exertion, or cough or wheeze. The examiner opined that there was no objective evidence to support a diagnosis of an acute or chronic respiratory condition other than sleep apnea; any chest discomfort was associated with gastrointestinal issues and not any respiratory issues.

April 2011 VA treatment records reflect that pulmonary function testing was acceptable and airflow was within normal limits. 

October 2011 VA treatment records reflect that the Veteran had a chest radiograph due to shortness of breath that "may reflect acute or chronic bronchitis." Other records from that time, including discharge notes, also reflect the Veteran denied shortness of breath and chest pain.

In December 2015, the Veteran underwent another VA examination, wherein the Veteran stated he did not know what his claimed "respiratory issue" was and denied ever being diagnosed with a chronic respiratory condition. He reported that he found it hard to breathe and used an inhaler, which was helpful. He stated that on occasion he would get a "chest infection" for a month, but had not had one in a couple of years and "does not know what that was all about." He reported that he quit tobacco use one month previously and his breathing felt better. He last used his inhaler six weeks previously because he felt constriction in his chest, but thought it was probably related to his tobacco use, obesity, and "just being out of shape." He stated that he wonders if his "breathing problems" are also due to exposures while in the Gulf War, adding that he was exposed to oil fires, depleted uranium, and "hit with sarin gas." He did not elaborate on alleged exposures nor provide any information associated with evaluation, diagnosis nor treatment of any medical problems related to the alleged exposures.

The December 2015 VA examiner opined that there was no objective clinical evidence of a disability pattern related to respiratory issues because there was no objective clinical evidence of complaint, evaluation, diagnosis, or treatment of chronic respiratory issues. A chest x-ray was unremarkable, and pulmonary function testing was not performed because there was no objective evidence of a diagnosis of a chronic respiratory disease. He also added that there was no evidence of respiratory issues in service. 

The evidence reflects that the Veteran does not have a respiratory disability other than sleep apnea, nor respiratory manifestations of an undiagnosed illness. In particular, in addition to the VA examiners' opinions, the Board attaches significant probative weight to the statements of the Veteran that he has not been diagnosed with a chronic condition and does not have respiratory problems outside of his tobacco use and physical fitness. The use of an inhaler and the possible diagnosis of chronic bronchitis do not outweigh the probative evidence as just described. 

Although the Veteran alleged that his "breathing problems" may be related to his exposure to toxins during active duty, such exposure and its relation to the Veteran is moot because there is little, if any, evidence that the Veteran has a respiratory disability or respiratory manifestations of an undiagnosed illness. Because the preponderance of the evidence establishes that the Veteran does not have a respiratory disability other than sleep apnea or respiratory manifestations of an undiagnosed illness, service connection must be denied.

IV. Disability Manifesting in Muscle Pain

During an August 2010 Board hearing, the Veteran's representative indicated that the Veteran had muscle pain that could be a manifestation of an undiagnosed illness.

The Veteran underwent a VA examination in March 2011, wherein he reported that he does not have any muscle pain other than the joint pain in his bilateral knees, elbows, and spine (symptoms which have all been the subject of previous or ongoing claims of service connection). The examiner did not opine as to whether the Veteran had a diagnosis, although it was noted that the Veteran took cyclobenzaprine HCL for muscle relaxation. See also December 2010 VA treatment records.

The Veteran underwent a VA examination in December 2015, where he once again denied having muscle pain or any muscle injury. He stated he was not prescribed any medication for muscle pain nor had he sought treatment for it. The examiner opined that the Veteran does not now have nor ever had a muscle injury, and stated there was no objective, clinical evidence of a disability pattern related to muscle pain. 

The evidence reflects that the Veteran does not have a disability manifesting in muscle pain, nor muscle pain that is a manifestation of an undiagnosed illness. In addition to the VA examiners' opinions, the Board assigns significant probative weight to the Veteran's statements that he does not have muscle pain and that he does not have medication for muscle pain. Although the Veteran's VA treatment records and the March 2011 VA examination reflect that he was on medication for muscle relaxation, there are little, if any, accompanying complaints of muscle pain. As a result, the Board attaches less probative weight to such evidence, which does not outweigh the VA examiners' opinions and the Veteran's statements. Because a preponderance of the evidence does not reflect a current disability or manifestations of an undiagnosed illness, service connection is not warranted. 


ORDER

Service connection for a respiratory disorder other than sleep apnea is denied.

Service connection for a disability manifesting in muscle pain is denied.


REMAND

	Sleep apnea, bilateral knee disability, PTSD, and TDIU

The AOJ last adjudicated the issues of whether new and material evidence has been received to reopen claims of service connection for sleep apnea and a bilateral knee disability, entitlement to an evaluation in excess of 50 percent disabling for PTSD, and entitlement to TDIU in a July 2016 Supplemental Statement of the Case (SSOC). Since that time, VA treatment records from the Ft. Harrison, Montana, VA Medical Center (VAMC) have been added to the record. A waiver of agency of original jurisdiction (AOJ) review has not been submitted, nor is a waiver presumed pursuant to 38 U.S.C. § 7105(e)(1), because the evidence was generated by VA (rather than submitted by the Veteran). Accordingly, remand of those issues is necessary for the AOJ to issue an SSOC considering all evidence of record.

	Psychological disorder and sleep disturbance

In June 2017, the Court remanded the issue of entitlement to service connection for an acquired psychological disorder other than PTSD due to the Board's failure to adequately address evidence postdating a March 2011 VA examination. Specifically, such evidence reflected separate diagnoses of depressive, anxiety and mood disorders. See, e.g., April 2013, April 2014, and February 2016 VA treatment records. The Board finds that remand is necessary to obtain a medical opinion to clarify whether the Veteran has any psychological disorder separate from PTSD.

Previous VA psychological examinations reflect that the Veteran's sleep difficulties may be related to his service-connected PTSD. See, e.g., September 2014 VA PTSD examination. Because a VA examiner will already be reviewing the claim file in connection with the psychological disorder issue, the same examiner should also opine as to whether the Veteran's sleep disturbance is a symptom of his psychological disorder(s) or a separate disability (other than sleep apnea).

	Gastrointestinal disability

A March 2011 VA examiner diagnosed GERD and opined that it was at least as likely as not that the Veteran's disability began in service because it is "a known diagnosis with known causation related to acid reflux." The Board finds this opinion is inadequate because it merely provides a statement of fact as its rationale rather than an explanation for the examiner's finding. See Stefl v. Nicholson, 21 Vet. App. 120 (2007). A December 2015 VA examiner opined it was less likely than not that the Veteran's GERD was related to his military service, but this opinion is likewise inadequate because it relies on the absence of a diagnosis of GERD or hiatal hernia in service, which is not required for a Veteran to be granted service connection. See 38 C.F.R. § 3.303. Because there is no adequate opinion of record, remand is necessary to obtain a new medical opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from January 2017 to the present, to include any treatment records from the Fort Harrison, White City, Denver, Dallas, and West Los Angeles VAMCs. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ must arrange for a medical opinion to determine the nature and cause of any acquired psychological disorder other than PTSD and the Veteran's sleep disturbance. The Veteran's claim file (including this remand) must be reviewed by the examiner in conjunction with the examination and such review should be noted. Examination of the Veteran should only be done if the examiner finds it necessary. The examiner must opine as to the following:

(a) Does the Veteran have a separate psychological disorder other than PTSD? If so, please identify the diagnosis(es) and explain why. The examiner must discuss the diagnoses of depression, anxiety and mood disorders noted in the record. See, e.g., April 2013, April 2014, and February 2016 VA treatment records.

(b) Does the Veteran have a separate disability causing sleep disturbance other than PTSD or sleep apnea? If so, please identify the diagnosis(es) and explain why. If not, please explain the most likely cause for the Veteran's sleep disturbance.

(c) For each psychological disorder other than PTSD diagnosed, provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the disorder was incurred in or related to the Veteran's military service? Please explain why.

(d) If the Veteran's sleep disturbance is considered to be separate from PTSD and sleep apnea, provide an opinion as to whether it is at least as likely as not (50% or greater probability) a manifestation of an undiagnosed illness? Please explain why. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

3. After the development in the first instruction has been completed, the AOJ must arrange for a medical opinion to determine the nature and cause of any gastrointestinal disability. The Veteran's claim file (including this remand) must be reviewed by the examiner in conjunction with the examination and such review should be noted. Examination of the Veteran should only be done if the examiner finds it necessary. The examiner must opine as to the following:

(a) Please identify, by diagnosis, the Veteran's gastrointestinal disabilities shown by the record. GERD and hiatal hernia must be discussed.

(b) For each disability diagnosed, provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the disorder was incurred in or related to the Veteran's military service? Please explain why. The opinion by the March 2011 VA examiner must be discussed.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures, to include issuing an SSOC for all issues remanded. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


